GLICKSTEIN, Judge.
This is an appeal from an order of involuntary placement. The appellate review has taken almost a year since the entry of the order in question, there being no motion to expedite by appellant’s counsel. The dissent recites one perception of the case. While it is unfortunate that the individual’s present loss of control over his life is based on a split decision, the majority of the panel are of the opinion, after review of the record, which admittedly in large part is the transcript of an inferior tape, that the statutory criteria have all been met. Accordingly, we affirm.
The trial court’s form order for involuntary placement expressly recites that appellant meets the criteria for involuntary placement pursuant to Section 394.467(1), Florida Statutes (1983). The order then refers to two expert opinions, one of which was testimonial, the other of which is part of the documentary record. The order could just as easily have added the additional opinions recited in documentary form, including that of the independent examining clinical psychologist.
Unlike the pathetic protagonist of “One Flew Over the Cuckoo’s Nest,” this appellant, based on the record before the trial court, is a very sick young man with violent propensities. There is record support for the trial court’s findings described here-inabove; and it is not our province to substitute our judgment for the trier who observed the witnesses as well as appellant.
LETTS, J., concurs.
BARKETT, J., dissents with opinion.